DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 28 September 2021:
	Claims 8-9 are amended.
	Claims 1-5 are canceled.
	Claims 6-9 are pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.

Authorization for the examiner’s amendment on claim 8 was given in an interview with Andrew Wilford (26,597) on 11/10/2021.

Claim 8 is amended as shown below:

8.  (Currently Amended) In a network system including:
	a physical diode through which the data is transmitted between the routers only in one direction,
	a first network having a first network device,
the system operating by the steps of sequentially:
	the first network device transmitting a first request to the transmitter,
	the transmitter answering the first request to the first network device with the first address of the first router,
	the first network device transmitting data to the first router using the first address,
	the first router transmitting the data through the diode to the second router using an address of the second router that is stored in the first router while the diode blocks any transmission of data from the second router to the first router,
	the transmitter transmitting a second request to the second network device,
	the second network device answering the second request to the transmitter with the second address, and
	the second router transmitting the data to the second network device using the second address.

	

All other claims remain unchanged from the last set of claims received by the Applicant on 09/28/2021.


Allowable Subject Matter
Claims 6-9 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for networks with partly unidirectional data transmission, wherein the network comprises at least one outer network having at least one network device and at least one inner network having at least one network device, wherein additionally a 

The closest prior art are as follows:

Johnson et al. (U.S. PGPub. 2016/0087933) discloses techniques for the deployment and management of network connected devices, comprising registering one or more listener devices to receive messages from one or more notification devices. A notification server is selected from among multiple notification servers to receive notification messages from the notification devices and then to forward portions of or variations of the notification messages to the listener devices. However, unlike the instant invention, Johnson does not disclose “the first router transmitting the data through the diode to the second router using an address of the second router that is stored in the first router while the diode blocks any transmission of data from the second router to the first router…the second router transmitting the data to the second network device using the second address.”

Shin et al. (U.S. PGPub. 2015/0195198) discloses techniques for a method to transmit and receive a packet in a bridge of a communication system, comprising receiving a first packet from a first network. The method also includes converting a medium access control (MAC) layer source address of the received first packet into a MAC address of the bridge. However, unlike the instant invention, Shin does not disclose sequentially performing the steps as claimed in the limitations. 

Neuhaus et al. (U.S. PGPub. 2007/0026892) discloses techniques for a circuit arrangement that functions as an interface between a SIM card and a GSM modem. The transmission direction of the data signals is detected and as a result only one direction is permitted for the transmission, whilst detection in the opposite direction is simultaneously blocked. However, unlike the instant invention, Neuhaus does not disclose sequentially performing the steps as claimed in the limitations.

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 6-9 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433